     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                        FRESNO DIVISION

12
                                                    )       Case No.: 1:18-cv-00865-JDP
13   PHILLIP JOHN WATSON,                           )
                                                    )
14                  Plaintiff,                      )       JOINT STIPULATION AND ORDER FOR
                                                    )       EXTENSION OF TIME TO RESPOND TO
15        vs.                                       )       PLAINTIFF’S OPENING BRIEF.
     ANDREW SAUL,                                   )
16   Commissioner of Social Security,               )
                                                    )
17                                                  )
                    Defendant.                      )
18                                                  )
19          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to file her response to Plaintiff’s Opening Brief be extended from
21   July 29, 2019 to July 31, 2019. This is Defendant’s third request for extension. Good cause

22   exists to grant Defendant’s request for extension. Counsel was out of the office last week

23   following a medical emergency of her elderly mother, and Counsel is her primary caregiver.
24   Counsel also has over 100+ active social security matters, which require two or more dispositive

25   motions until mid-September. As such, Counsel needs additional time to adequately review the
26   transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further

27   stipulate that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this
28


                                                        1
 1   request in good faith with no intention to unduly delay the proceedings. Counsel apologizes for
 2   the belated request, but made her request as soon as reasonably practicable following her leave.
 3   Respectfully submitted,
 4
 5                                                Respectfully submitted,
 6
     Dated: July 29, 2019                         /s/ Jacqueline Forslund
 7
                                                  (*as authorized by email on July 29, 2019
 8                                                JACQUELINE FORSLUND
                                                  Attorney for Plaintiff
 9
10
     Dated: July 29, 2019                         MCGREGOR W. SCOTT
11
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14
15                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
18
19                                               ORDER
20   Approved. No further extensions will be granted absent extraordinary circumstances.
21
22   IT IS SO ORDERED.

23
24   Dated:    August 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                     2
